Case 4:19-cv-02809 Document 33-1 Filed on 06/05/20 in TXSD Page 1 of 7




                      Exhibit A
     Case 4:19-cv-02809 Document 33-1 Filed on 06/05/20 in TXSD Page 2 of 7



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 MORGANS GROUP LLC,              §
                                 §
       Plaintiff,                §
                                 §
 v.                              § CIVIL ACTION NO. 4:19-cv-02809
                                 §
 5104 CAROLINE, L.L.C.,          §
 OX CAROLINE CONDOS, L.L.C.,     §
 OXBERRY GENERAL, L.L.C.,        §
 OXBERRY FINANCIALS, LTD.,       §
 PEJMAN JAMEA, SHAHIN JAMEA, and §
 DOCUMENTED TRANSACTIONS, INC., §
                                 §
       Defendants.

                             Order Protecting Confidentiality

1.     Purpose. To preserve the legitimate proprietary and privacy interest of sources of
       information, this order establishes a procedure for disclosing confidential information,
       protecting it, and challenging it.

2.     Information. Information includes the contents of documents, testimony, answers to
       interrogatories, admissions, electronically stored information (“ESI”) and data derived
       from objects other than documents.

3.     Scope. This order shall govern all documents, information, and ESI produced by any party
       to this action, whether produced informally or pursuant to a formal discovery request, and
       shall also include without limitation, documents or information revealed during a
       deposition, in any interrogatory answer, or otherwise disclosed via discovery. Nothing in
       this order precludes any party from seeking relief from the Court with regard to the
       production of documents or information. Nothing in this order shall be construed as an
       agreement or acknowledgment by the non-producing party that any document, testimony,
       or other information designated as “Confidential” or “Confidential—Attorneys’ Eyes
       Only” (as those phrases are described herein) is in fact confidential or subject to an
       attorneys’ eyes only restriction.

4.     Condition. This order covers information that the producing party designates
       confidential. Materials that contain sensitive information may be designated as
       “Confidential” or as “Confidential—Attorneys’ Eyes Only” when the producing party
     Case 4:19-cv-02809 Document 33-1 Filed on 06/05/20 in TXSD Page 3 of 7




       reasonably believes those documents or discovery responses contain or constitute
       valuable confidential, proprietary, trade secret, or otherwise sensitive information.

5.     Procedure.

         a.       Designation. To designate information as confidential, a source must mark
                  it or identify it on the record. Either designation may be withdrawn.

         b.       Marking. The producing party must mark or stamp each page of documents
                  or each significant component of other objects. Any party, including non-
                  parties, will mark deposition and hearing transcripts that contains
                  confidential information. The following marks will be used for
                  Confidential and Confidential-Attorneys’ Eyes Only documents,
                  respectively:

                “CONFIDENTIAL                                 “CONFIDENTIAL
              ACCESS RESTRICTED                        ACCESS RESTRICTED ATTORNEYS
                  USDC SDTX”                                      ONLY
                                                                USDC SDTX”


         c.       Timing. Documents, ESI, and other objects must be designated before
                  disclosure. Deposition transcripts must be designated within 30 days of receipt;
                  all deposition transcripts are confidential for 30 days after receipt.

         d.       Application. This order applies to information in this case (a) furnished by
                  parties and non-parties and (b) derived from confidential information.

         e.       Public. This order does not apply to information that is public.

         f.       Errors. Accidental disclosure of information does not waive the
                  confidence; those who knowingly receive an inadvertent disclosure must
                  return the information to the producing party immediately and make no
                  use of it.

6.     Who. Confidential information may be used only by:

         a.       The parties, including their officers, directors, employees, and their agents to
                  whom it is necessary that confidential information be shown for purposes of this
                  proceeding;

         b.       The Court;
     Case 4:19-cv-02809 Document 33-1 Filed on 06/05/20 in TXSD Page 4 of 7



            c.     Court reporters (including audio and video);

            d.     Special masters;

            e.     Mediators;

            f.     Third party witnesses (subject to the execution of the Acknowledgment of
                   Order on Confidentiality);

            g.     Parties’ counsel, their employees, and their agents to whom it is necessary that
                   confidential information be shown for purposes of this proceeding;

            h.     Persons employed by any party or by counsel solely for the purpose of
                   assisting in the preparation of this action for trial, including but not limited
                   to experts, their staff, and support personnel to whom it is necessary that
                   confidential information be shown for purposes of assisting in such
                   preparation; and

            i.     Others specifically identified in writing by the producing party.


7.     Attorneys Only.

        a.        Access may be further restricted by its designation for attorneys only. Only the
                  attorneys for the parties and the producing party may use information designated
                  attorneys only.

        b.        This designation is limited to confidential information that could cause
                  competitive injury-directly or indirectly.

8.     Where. Confidential information shall be used by the receiving party only for the
       prosecution or defense of this litigation and only as provided in this order.

9.     How.

       a.        Acknowledgment. Each person given access to designated confidential
                 information shall be advised that the information is being disclosed subject to
                 the terms of this order. To the extent such person is neither a party nor
                 employed by a party, such person shall sign an acknowledgment of this order
                 in a form similar to appendix A before any confidential information is
                 disclosed.

       b.        Filing. No pleading will be sealed. If confidential information must be filed,
                 file it under seal as an appendix to the instrument that refers to it. File as little
      Case 4:19-cv-02809 Document 33-1 Filed on 06/05/20 in TXSD Page 5 of 7



               of the source document as possible. References in the instrument must be
               sufficiently abstract not to disclose the information.

         c.     Hearings

               1.       References to confidential information in pretrial conferences and
                        hearings must be preceded by notice five business days before the
                        court appearance in which that confidential information will be
                        used.

               2.       A party may refer to confidential information at trial on cross-
                        examination or rebuttal after requesting a bench conference.

               3.       The producing party must mark the transcripts within 30 days of
                        receipt; if the producing party is not a party to this litigation, the
                        party using the information must confer with the producing party in
                        the marking.

        d.     Depositions. Deposition testimony is automatically confidential when
               confidence is asserted at any time in the deposition. Deposition transcripts
               must be designated by the party claiming confidentiality within 30 days of
               receipt. Additionally, in any deposition in which documents designated as
               containing confidential information are marked as exhibits, shown to the deponent,
               or otherwise employed, those documents shall be considered confidential and
               subject to the provisions of this order.

        e.     Subpoenas. If confidential information is subpoenaed, the producing party
               must notify the parties in writing that the subpoena covers confidential
               information. The producing party is responsible for protecting subpoenaed
               information’s confidentiality under this order and must respond to the subpoena.

10.     Challenges.

        a.     Notice and Response. If a party reasonably believes that information should not be
               restricted, it must specify to the producing party in writing (a) the data and (b) its
               grounds for questioning the designation. The producing party must respond in
               writing within seven business days.

        b.     Rulings. If the party is still not satisfied, it may move the court to lift the
               designation. Until the court rules, the designation subsists. If the court rules that the
               information should not be restricted, the original designation subsists for five
               business days.
      Case 4:19-cv-02809 Document 33-1 Filed on 06/05/20 in TXSD Page 6 of 7




11.     Return. This order survives the termination, settlement, or final adjudication of this case,
        including appeals. Within ninety days of termination, settlement, or final adjudication, all
        confidential information supplied by the parties and non-parties and all copies thereof
        shall, upon request, be certified to have been destroyed or deleted. Notwithstanding the
        foregoing, each party may retain a complete litigation file in the possession or control of
        counsel, including documents or information that includes confidential information
        derived.

12.     Dispute. Any dispute concerning the application of this order shall be heard by the Court
        upon motion by the objecting party. Any violation of this order may result in sanctions
        and costs.
        Signed on June ____, 2020, at Houston, Texas.



                                      _______________________
                                           Lynn N. Hughes
                                      United States District Judge
    Case 4:19-cv-02809 Document 33-1 Filed on 06/05/20 in TXSD Page 7 of 7



UNITED STATES DISTRICT COURT                              SOUTHERN DISTRICT OF TEXAS

                           Acknowledgment of Order on Confidentiality

 MORGANS GROUP LLC,                               Civil Action 4:19-CV-02809

                   Plaintiff,

                versus

 5104 CAROLINE, L.L.C.,
 OX CAROLINE CONDOS, L.L.C.,
 OXBERRY GENERAL, L.L.C.,
 OXBERRY FINANCIALS, LTD.,
 PEJMAN JAMEA, SHAHIN JAMEA, and
 DOCUMENTED TRANSACTIONS, INC.,

                Defendants.
Name: _____________________________________________________________

Address: _______________________________________________________________

Telephone: ___________________________

Role in Lawsuit:

❑ Consulting Expert                     ❑ Testifying Expert

❑ Court Reporter                        ❑ Other Witness

          Aligned with: ______________________________

          This party:                                           _ _________________

          This non-party: ___________________________

I have read and acknowledge that I am bound by the order on confidentiality entered in this
action.

_______________________                             _______________
Signature                                           Date
